Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00438-CV

                                        Darrell J. BRITSCH,
                                             Appellant

                                                 v.
                                      Cindy L. BritschAppellee
                                        Cindy L. BRITSCH,
                                             Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 12635B
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 20, 2013

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was originally due on October 4, 2013. On October 7, 2013, this court

notified the trial court clerk that the clerk’s record was late. The trial court clerk responded to our

notice by filing a Notification of Late Record, stating the clerk’s record has not been filed because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the record

and appellant is not entitled to appeal without paying the fee. Accordingly, on October 29, 2013,

this court ordered appellant to provide written proof to this court no later than October 25, 2013

that either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee;
                                                                                      04-13-00438-CV


or (2) appellant is entitled to appeal without paying the clerk’s fee. Our order cautioned appellant

that if he failed to file such written proof within the time provided, this appeal would be dismissed

for want of prosecution. See TEX. R. APP. P. 37.3(b).

       Appellant has not responded; therefore, this appeal is dismissed for lack of prosecution.



                                                  PER CURIAM




                                                -2-